PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/105,715
Filing Date: 20 Aug 2018
Appellant(s): MORAN et al.



__________________
Marc Van Dyke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/19/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Contrary to Appellant’s assertion, Azar (US 20060288234 A1) in combination with Mapen (US 20190034606 A1) discloses the claimed invention. 
Appellant’s claimed invention recites a method, device, and system for logging into a computerized system wherein the claimed invention uses gaze (biometrics) to identify a person. Azar (see, Azar: Figs 2-3, ¶20-¶21) and Mapen (see, Mapen: ¶10, ¶27) pertain to biometrics identification of a person from amongst a plurality of persons accessing a computer system. Mapen in particular explicitly discloses identifying a person using the gaze of the person (see, Mapen: Fig. 2-10, ¶8, ¶14-¶15, ¶23, ¶60, ¶83-¶84, i.e., “In some embodiments, the system 100 can combine a variety of liveness measures. For example, the system 100 can monitor the change in biometric characteristics 


B) detecting a specific person appearing in at least some of said multiple images; (Azar: Fig. 4-5: Steps 401-407, Steps 501, 505)
However Azar does not but in analogous art, Mapen teaches: C) detecting, in said at least some of said multiple images, a direction of gaze in which said specific person is looking; (Mapen: Fig. 2-10, ¶8, ¶14-¶15, ¶23, ¶60, i.e., capturing images of a person wherein the images track the gaze direction for a period of time i.e., threshold)
Mapen and Azar are in the same field of endeavor of performing biometric authentication. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Azar to include gaze tracking of a user wherein images of the gaze are captured for a duration of time as taught by Mapen with the motivation to allow the biometric system to perform liveness detection of the user (Mapen: ¶10) 
Azar et al and Mapen combination further discloses: D) based only on (i) said detected direction of gaze being toward 
In particular, Mapen explicitly discloses tracking the gaze of the user on the display screen for a threshold period of time to identify the user as discussed with respect to recited limitation D.
E) identifying said specific person to be a specific registered user of the multiple registered users of the computerized system; (Azar: Fig. 3: Steps 301, 305, 307, i.e., authenticating the user. Mapen: Fig. 2-10, ¶8, ¶14-¶15, ¶23, ¶56, ¶60)
F) subsequent to said identifying that said specific person is attempting to log into the computerized system and subsequent 

As regards to Azar, Appellant makes erroneous assertion that Azar’s explicit disclosure of facial recognition does not require user to be looking at a display or imaging device (see, App. Brief page 9). Azar explicitly discloses the camera (i.e., imaging device/display) connected/integrated to an electronic device (i.e., computer or PDA etc) is in front of the user and tracks the user’s face as the user moves the head back and 

As regards Appellant’s argument regarding limitation D recited in claim 1 (and substantial similar recitations in iv of claim 23 and limitations c.ii in claim 24), Azar and Mapen combination discloses all recited element as discussed earlier.
The limitation at issue recites: D) based only on (i) said detected direction of gaze being toward the display associated with the computerized system, and (ii) said detected direction of gaze being continuously kept by said specific person toward any location on said display for at least a pre-defined threshold duration, identifying that said specific person is attempting to log into the computerized system by staring at said display.
Note Appellant’s disclosure provides scant, if any, technical details of the argued limitations beyond the scope already recited in the claim. In particular Appellant Fig. 2, ¶97, ¶156-¶163 describes (emphasis added):
[0097] A wide-angle camera is installed on or near the screen, and captures images of the user(s) located in front of the screen. The captured images are provided to a processor for processing. The camera may capture and provide periodic still images or continuous video. A face identification 

[0156] At step 152, processor 108 executes instructions 114 and detects whether or not a specific person appears in at least some of the multiple images. If the answer is negative, and there is no specific person that appears in at least some of the images, the flow returns to step 150 and additional images are obtained.

[0157] Otherwise, if a specific person is identified in at least some of the multiple images, at step 154 processor 108 executes instructions 116 and detects whether or not the specific person is staring at display 104 continuously for at least a pre-defined threshold duration. Whether or not the specific person is staring at the display continuously may be detected by gaze detection analysis carried out in the images in which the specific person appears, using methods known in the art as mentioned hereinabove.

[0158] If the specific person is not staring at the display continuously for at least the pre-determined threshold duration, the flow returns to step 152 to detect whether there is another specific person appearing in at least some of the images. If there is another specific person appearing in at least some of the images, the flow will continue from step 152 to step 154, as described herein. Otherwise, if there is no other specific person appearing in at least some of the images, the flow will proceed from step 152 to step 150 to obtain additional images, as specified hereinabove.

[0159] However, if the specific person is detected to be staring at the display continuously for a pre-defined duration, at step 156 processor 108 determines that the specific person is attempting to log into the computerized system 100.

[0160] Subsequently, processor 108 executes instructions 118 and identifies the specific person at step 158, and determines whether or not the specific person is a specific registered user of computerized system 100 at step 160.

[0161] In some embodiments, steps 158 and 160 may be two separate steps, as illustrated in FIG. 2. In such embodiments, the specific person may be identified at step 158 using a suitable identifier or identification method, such as a phone belonging to the user or a tag implanted in the body of the user as explained in further detail hereinabove, and once the user has been identified, it is determined whether or not the person is a registered user at step 160.

[0162] In other embodiments, steps 158 and 160 may be combined into a single step. In such embodiments, facial recognition or other recognition techniques are used to identify whether or not the specific user appearing in the images and staring at the screen is a registered user of computerized system 100, for example by comparing an image of the user to a database including images of registered users of the system, and as a by-product of that, the specific person is also identified.

[0163] In some embodiments, identification of the specific person at step 158 (or at a combined step of steps 158 and 160) may include performing facial recognition, retinal recognition, and/or iris recognition of the specific person in the images in which the specific person appears. Facial recognition, retinal recognition, and iris recognition may be performed using techniques known in the art. 

In particular, Appellant’s disclosure merely describes a direction of a person’s gaze is detected from the multiple images received via a camera of the device as the person stares at the device for a period of time. Appellant’s disclosure explicitly states in ¶157 “[W]hether or not the specific person is staring at the display continuously may be detected by gaze detection analysis carried out in the images in which the specific person appears, using methods known in the art as mentioned hereinabove”. Note further, per Appellant’s disclosure “[i]dentification of the specific person at step 158 (or at a combined step of steps 158 and 160) may include performing facial recognition, retinal recognition, and/or iris recognition of the specific person in the images in which the specific person appears. Facial recognition, retinal recognition, and iris recognition may be performed using techniques known in the art”. Thus, per Appellant’s admission, prior art teaches gaze detection and further identification is based on facial, retinal, and/or iris recognition. Appellant’s claimed invention as construed in view of the disclosure does not recite any novel method of detecting the direction of the gaze and/or the identification of the person.  

Contrary to Appellant’s assertion, Azar explicitly discloses the camera (i.e., imaging device/display) connected/integrated to an electronic device (i.e., computer or PDA etc) is in front of the user and tracks the user’s face as the user moves the head back and forth, side to side in order to continuously track the user (Azar: Fig. 1, ¶18-¶21) in order to continuously identify and authenticate the user (Azar: Fig. 3: Steps 301, 305, 307). Azar explicitly discloses the user has to be continuously present in front of the computer’s camera in order to be identified using facial recognition (Azar: Figs. 2-6, ¶18-21, ¶24).

Mapen explicitly discloses tracking and detecting the gaze of the user as the user stares on the display device for a threshold period of time to identify and authenticate the user in order to grant access to the computer system to the authenticated user. Mapen explicitly discloses detecting not only the direction of the gaze but as well as the angle of the gaze using multiple images of the user wherein the user has to maintain the gaze for a specific period of time in order to identify and authenticate the user (Mapen: Fig. 2-10, ¶8, ¶14-¶15, ¶23, ¶60, ¶83-¶84).

Appellant erroneously argues Mapen’s teaching of entering a password via a user’s gaze does not disclose recited element:  D) based only on (i) said detected direction of gaze being toward the display associated with the computerized system, and (ii) said detected direction of gaze being continuously kept by said specific person toward any location on said display for at least a pre-defined threshold duration.” See, App. Brief: pages 12-16.
Appellant’s disclosure as originally filed has no support for “any location on said display.” Nor is there any support for identifying a user is attempting to log in, based only on (i) and (ii) as argued be Appellant. The term location appears in any location on said display for at least a pre-defined threshold duration.” Note further, the limitation is merely reciting detecting the direction of the gaze as the person continuously stares at the display for a period of time. With respect to “based only”…, the only similar concept described is on page 12 of Appellant’s specification, paragraph 3, first sentence, which recites “A time threshold is pre-defined (e.g. 10 seconds or 5 seconds), so that only if it is detected that a person is consistently staring at the screen for a period of time that is equal to or longer than the pre-defined time threshold, that person is considered to be attempting to log-in.”  Appellant is arguing that “based only …” requires identifying a user is attempting to login based on no other considerations besides (i) and (ii).  However, 1) this must be taken in context, clearly the identifying is based on other things, like the computer being powered on, the camera working, etc., so inherently there must be “other things” that the “identifying a user is attempting to login…” is “based on”; and 2) the specification teaching “only if condition A (where A is (i) and (ii)), identifying login attempt” does not support “condition A and only condition A is the sole requirement to 
Mapen explicitly discloses detecting the direction and angle of the gaze as the person continuously looks at display for a certain time (Mapen: Fig. 2-10, ¶8, ¶14-¶15, ¶23, ¶60, ¶83-¶84). Mapen explicitly discloses gaze tracking is used to identify a real live human as opposed to stationary or moving spoof image wherein the gaze direction and angle is detected as gaze moves from one point to another on the display, e.g., by tracking the gaze movement from a dot on one point on the display to another dot on another location of the display (Mapen: Figs. 4-9, ¶82-¶83), thus disclosing recited element: “D) based only on (i) said detected direction of gaze being toward the display associated with the computerized system, and said detected direction of gaze being continuously kept by said specific person toward any location on said display for at least a pre-defined threshold duration.”  
only on (i) said detected direction of gaze being toward the display associated with the computerized system, and said detected direction of gaze being continuously kept by said specific person toward any location on said display for at least a pre-defined threshold duration.” 
Again, Mapen may disclose entering a passcode using a gaze and detecting the direction and angle of the gaze in the process of entering the passcode as clearly disclosed in Mapen. However, the limitation at issue pertains to detecting the direction of the gaze and Mapen clearly discloses detecting the direction of the gaze. Appellant’s claimed limitation is silent on the how the gaze direction is detected. Appellant’s disclosure is also silent on how the gaze direction is detected and admits prior art teaching the gaze detection method(s). 
Mapen on the contrary discloses identifying a real live human by detecting the direction and angle of the gaze as the only on (i) said detected direction of gaze being toward the display associated with the computerized system, and said detected direction of gaze being continuously kept by said specific person toward any location on said display for at least a pre-defined threshold duration.”       
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SYED A ZAIDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        
Conferees:
/DAO Q HO/Primary Examiner, Art Unit 2432  

                                                                                                                                                                                                      /Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.